                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

KISSIMMEE MOTORSPORTS, INC.,

                      Plaintiff,

v.                                                           Case No: 6:19-cv-166-Orl-22TBS

POLARIS SALES, INC.,

                      Defendant.


                                             ORDER

       This cause is before the Court on Defendant Polaris Sales, Inc.'s Motion to Compel

Arbitration and to Stay Action (Doc. No. 27) filed on April 26, 2019.

       The United States Magistrate Judge has submitted a report recommending that the

Motion be DENIED.

       After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed May 16, 2019 (Doc. No. 37), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      The Defendant Polaris Sales, Inc.'s Motion to Compel Arbitration and to Stay

Action is hereby DENIED.
       DONE and ORDERED in Orlando, Florida on June 3, 2019.




Copies furnished to:

Counsel of Record




                                        -2-
